Citation Nr: 1608946	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 19, 2010, and in excess of 20 percent thereafter, for bilateral hearing loss.

2.  Entitlement to service connection for an upper back condition. 


WITNESSES AT HEARING ON APPEAL

Appellant and his son


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

This matter is before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2009, the RO granted entitlement to service connection for bilateral hearing loss, evaluated as noncompensable, effective July 22, 2009.  The RO also denied service connection for an upper back disability and denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a low back disability.

In an October 2010 rating decision, the RO denied entitlement to service connection for tinnitus.  In August 2011, the RO denied the Veteran's claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

In February 2012, the RO increased the evaluation for bilateral hearing loss to 20 percent disabling, effective October 19, 2010.

In October 2012, the Veteran and his son testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file. 

In April 2013, the Board reopened the Veteran's claim for a low back disability and remanded the Veteran's claims for an increased rating for hearing loss, service connection for a psychiatric disorder, tinnitus, and upper and lower back disabilities for additional development.  

In October 2013, the RO granted entitlement to service connection for thoracolumbar strain with degenerative joint disease of the lumbar spine and tinnitus.  In November 2013, the RO granted entitlement to service connection for anxiety disorder, NOS, claimed as PTSD.

In a December 2015 statement, the Veteran claimed entitlement to service connection for a lung condition, including as secondary to asbestos exposure.  This matter is remanded for appropriate disposition.  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board remanded the Veteran's hearing loss and upper back claims for additional development.  Including a VA examination in connection with his hearing loss disability.

However, while the Veteran was afforded a VA examination in September 2013 in connection with his upper and lower back claims, the examiner provided diagnoses and opinions only with respect to the thoracolumbar spine.  In November 2013, the RO noted that a cervical (upper back) spine examination had not been conducted.  A December 2013 addendum merely repeated the findings of the September examination and did not separately examine the Veteran's upper back.  

In addition, the RO, in an April 2013 Memorandum indicated that the March 2012 audiological examination was actually conducted in July 2012.  This evaluation was associated with the Virtual VA file in progress notes from 2007 through 2013.  However, while the July 2012 progress note is contained in the file, the results of the actual audiogram were not.  A notation in the progress note states that the audiogram was recorded at the visit and was viewable via the tools menu of CPRS.  The CPRS menu is not accessible through the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the results of the July 2012 audiogram with the claims file.

2.  Provide the Veteran a current VA examination to assess the current severity of his hearing loss disability.

3.  Provide a VA examination to determine whether the Veteran has an upper back disability that is related to military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should respond to the following: 

(a)  Has the Veteran had a cervical or upper back disability at any time since 2008? 

(b)  Did any such disability have its onset during active duty, or was such condition otherwise caused or aggravated by a disease or injury in active service?  The examiner should comment on the Veteran's service and post-service medical treatment records; and the Veteran's testimony that he was injured when blown 50 feet down a flight deck in service.  

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The reasons for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

